Citation Nr: 1243384	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-26 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for arthritis of the neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1977 to December 1980 and from November 1981 to November 2000.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The preponderance of the evidence weighs against finding that the arthritis of the Veteran's neck incepted during her active military service or to a compensable degree of at least 10-percent disabling within one year of her discharge or is otherwise related or attributable to her service.


CONCLUSION OF LAW

Arthritis of the neck was not incurred or aggravated by her service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims files, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence, certainly not in exhaustive detail.  See Gonzales, 218 F.3d at 1380-81.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to him.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Id.

The Veterans Claim Assistance Act (VCAA)

The VCAA provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of what is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012).  The VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and, (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002 & Supp. 2011).  Compliance with the first Quartuccio element requires notice of these five elements.  See id., at 486. 

Here, a December 2007 VCAA notice letter informed the Veteran as to the elements of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and the Board concludes the duty to notify has been satisfied.

The VCAA further provides that VA has a duty to assist the Veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  This duty includes assistance in obtaining service treatment records (STRs) and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when necessary to make a decision on the claim.  See id.

The Board concludes the duty to assist in the development of this claim has been satisfied.  The Veteran's STRs and post-service medical records have been obtained and associated with the claims file.  She has not identified any other records she wanted VA to obtain or that she believed were relevant to her claim.  Additionally, she has been afforded two VA examinations, in August 2010 and October 2011.  The Board finds these examinations adequate to adjudicate her claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Indeed, the reports of them reflect the examiners reviewed her claims files, were made aware of her medical history, conducted appropriate examinations along with appropriate diagnostic tests, and rendered appropriate diagnoses consistent with the other evidence of record.  

Accordingly, the Board will proceed to addressing the merits of the claim.

Relevant Laws and Regulations

Service connection is granted for disability resulting from a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).
	
Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For certain chronic disorders, including arthritis, they will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year following separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary, 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that she developed arthritis of her neck due to excessive and repetitive motions carried out during physical fitness trainings, or as a result of various incidents during her service when she injured her head and neck.  See VA Form 9 dated November 18, 2010.  For the reasons and bases set forth below, however, the Board finds that service connection is not warranted.

The earliest Report of Medical Examination record contained in the Veteran's claims files dates from June 1982.  At that time, her neck was clinically evaluated as normal.  See Report of Medical Examination dated June 17, 1982.  Her STRs do not contain any complaints of or treatment for her neck, except an emergency medical report that mentions her neck was tender, but supple, after a physical altercation.  See STR dated July 13, 1987.  Upon retirement, her neck was again clinically evaluated as normal.  See Report of Medical Examination dated June 28, 2000.

Arthritis was first diagnosed in September 2007, so well more than one year later.  It was discovered when X-rays were taken of her neck after she sustained injuries in a motor vehicle accident.  Her private physician noted that the arthritis was [pre]existing and not caused by the accident.  See Letter from Dr. J. H. dated December 10, 2007.  At the time of the accident, she was diagnosed with cervicalgia and a sprain of the neck.  See Baptist Memorial Hospital record dated September 9, 2007.  Radiographic images taken in September 2008 revealed a reversal of the normal cervical alignment, and degenerative disc disease at the C3-4, C4-5, C5-6, C6-7 levels, with accompanying osteoarthritic changes in the uncinate joints at those levels.  See VA medical record dated September 22, 2008.  

An August 2010 VA examination diagnosed severe degenerative joint disease, i.e., arthritis, of the cervical spine, multilevel.  See VA examination dated August 21, 2010.  During a subsequent VA examination, the Veteran reported a history of various neck injuries, as set forth in the examination report, including straining her neck when exiting a foxhole in 1990, as well as other incidents of "mild" trauma, including getting hit in the head with a volleyball, and other incidents not specifically listed.  The VA examiner opined that the Veteran's arthritis likely has a genetic component, and that it is very unlikely that the minor trauma she sustained in service, which did not include any significant bony injuries, caused her arthritis.  See VA examination dated October 22, 2011.  

As it stands, there was no suggestion or indication of arthritis during the Veteran's military service or, as mentioned, even within the one-year presumptive period following her eventual discharge.  The evidence does not show that arthritis of her neck was first diagnosed until 2007, so not until some 7 years after she had separated from service.  Thus, service connection may not be established on a presumptive-incurrence basis, especially since arthritis must be objectively confirmed by X-ray.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.

Service connection on a direct-incurrence basis requires evidence that the Veteran has a current disability, that there was an incident or an incurrence of a disease or disability in service, and that the current disability is related to that incident or disease incurred in service.  Shedden, supra.  Although she has this requisite diagnosis of arthritis of her neck, and even suggestion of relevant injury in service, there is not also the required correlation between this diagnosis and any relevant injury, event or disease during her service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Ultimately, then, her claim must be denied.

She has argued that there were many incidents during her service that were traumatic to her neck.  She says that drill sergeants would hit the top of her helmet, that heavy field gear caused strain, that she strained her neck coming out of a foxhole, that she was hit in the head with a volleyball, and that, generally, compulsory physical fitness training is comprised of excessive and repetitive motions, all of which could have led to her arthritis.  See VA Form 9 dated November 18, 2011.  While none of her STRs contain notations of any of these incidents, she is competent to attest to her own experiences, and the Board has no reason to doubt they occurred.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (indicating a Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).  She has been consistent in her description of the incidents that she sets forth as relevant to her claim, and the VA examiner considered these incidents during the October 2011 VA examination, even despite there not being any official documentation of them in the Veteran's STRs.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion). 

Just as the VA examiner did, the Board concedes that these incidents occurred.  But, again, it is not enough merely to show relevant injury or injuries in service and that the Veteran now has the claimed disability, as there also must be a correlation between this current disability and the incidents in service to complete the posited chain link of causation.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

And it is in this final, though equally important, respect that the evidence is less favorable to the claim since, on the whole, it does not provide the required nexus or relationship between the current disability and the incidents described in service.  Instead, the arthritis of the Veteran's neck has been disassociated from those incidents in service.  See VA examination dated October 22, 2011.  This examination included consideration of the claims file, as well as the Veteran's allegations, and for the most part is consistent with the other medical evidence of record, so the Board finds it credible.  As such, it has been accorded significant probative weight.  There is no other competent medical evidence of record indicating with a sufficient degree of certainty that there is a relationship between the incidents the Veteran described and the arthritis now affecting her neck.  

While the private physician that commented suggested the Veteran had arthritis of her neck even before the intercurrent motor vehicle accident since service, so predating that trauma, this physician did not in turn etiologically link or relate the arthritis to the Veteran's military service.  In fact, he gave no additional comment whatsoever regarding the approximate time it had incepted before that accident, including specifically in terms of whether it was during the Veteran's military service or within the one-year presumptive period following her discharge.  So this physician only disassociated the arthritis from that motor vehicle accident since service, which is not the same thing as indicating the arthritis started during the Veteran's service or within one year of her discharge or that it is otherwise related or attributable to her service.

The Veteran's STRs do not contain a diagnosis for arthritis of the neck, nor do they contain incidents where she reported injury or pain in her neck.  This is consistent with her acknowledgement that she did not seek medical attention for the incidents she described, either because she thought they would clear up on their own or she was unable to get away due to deployment or other obligations.  See VA Form 9 dated November 18, 2010.  Upon the Board's review of her records, another incident was found that she did not describe in any of her communications regarding this claim.  In July 1987, she sought medical attention after a physical altercation, which included being struck on her head, and it was noted her neck was tender, but also supple.  The October 2011 VA examiner listed two specific incidents, but alluded to "multiple" other incidents conveyed by the Veteran, thus it is not clear whether she disclosed the July 1987 incident during the examination because it is not discussed in the VA examination report.  The Board does not find this to undermine the opinion rendered in the October 2011 VA examination report, however.  Importantly, the record notes that her neck was "supple" and does not indicate that she had seriously injured her neck at that time.  No diagnosis was made.  She was instructed to "see to" her face and head, take Tylenol for pain, and to return for follow up as needed.  There are no records indicating such follow-up occurred.  Additionally, she is not alleging that incident led to her arthritis.  Without affirmative evidence that this injury included significant bony injury, which the VA examiner noted was not present in any of the incidents the Veteran described, the Board finds that it would not be not be of any benefit to her to seek a supplemental medical opinion.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  

The Veteran and her representative have submitted extensive argument in favor of this claim, which the Board will discuss in turn.  

Primarily, the Veteran alleges that her neck arthritis has existed since, and is related to, service.  See Appellant's Brief dated September 26, 2012.  The medical evidence of record does not support this argument.  There are no medical records showing a diagnosis of arthritis prior to 2007, nor are there medical records showing the Veteran complained about having pain in her neck prior to 2007.  To the extent she is alleging continuity of symptomatology, the Board is not persuaded.  As a threshold preliminary consideration, one must first recognize that this notion of continuity of symptomatology provided in 38 C.F.R. § 3.303(b) only applies when the condition now being claimed was observed ("noted") during service.  Only then may the Veteran establish the continued existence of the condition during the years since, by way of continuous symptoms (continuous treatment not required), to in turn establish chronicity (i.e., permanency) of disease or injury in service and satisfy the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

So even when there is continuity of symptomatology, there has to be competent medical evidence attributing the current disability to the continuing symptoms unless the condition claimed is not one where medical evidence is required.  And arthritis, unfortunately, is not the type of condition that falls within the purview of this exception where mere lay evidence regarding its diagnosis and etiology is acceptable.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Here, the Veteran has not argued that her neck has been painful since service, rather, that by the time it was discovered it was advanced to a degree that it must have been present during her service.  See VA Form 9 dated November 18, 2010.  But since her claim is for arthritis, she is not competent to ascribe her pain to this specific diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Indeed, even if she had alleged that her symptoms have been present since service, 

without a competent medical diagnosis and nexus opinion, she is not competent to assert that any pain she had in her neck necessarily was a  manifestation of her now claimed disability of arthritis.  Id.

She has also argued that she has found, through her own medical research, that headaches, for which she has been service connected, are frequently caused by arthritis in the neck.  See Appellant's Brief dated September 26, 2012; VA Form 9 dated November 18, 2010.   The evidence shows she frequently complained of headaches during her service, since early on in her career.  See, e.g., STRs dated September 2, 1992; November 10, 1982; see also Rating Decision dated October 8, 2010 (wherein service connection was granted for chronic headaches due in part to continuous complaints and treatment for headaches since 1982).  Similarly, she has argued that arthritis will develop if joints are over exerted while injured or through excessive and repetitive motions.  She argues that life in the military is comprised of many excessive and repetitive motions.  See VA Form 9 dated November 18, 2010.  She did not provide any accompanying competent medical opinion linking her research to facts specific to herself, and the information is too general in nature to show that her service-connected headaches are caused by arthritis, or that her arthritis was caused by excessive and repetitive motions.  Sacks v. West, 11 Vet. App. 314, 317 (1998) (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The Board is prevented from making such findings without competent and credible medical evidence.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).

Finally, the Veteran's representative has argued that the Veteran was not always permitted to seek medical attention, leading to a lack of evidence in the STRs.  But, as already explained, the Board has conceded that the incidents the Veteran conveyed in statements to VA and to the VA examiner occurred as alleged during her service, thus, the absence of documentation of these incidents in her STRs has not been fatal to her claim.  Instead, even accepting the occurrence of those incidents in service, the VA examiner did not associate the current arthritis with those types of trauma.

In weighing the Veteran's unsupported arguments against the VA examiner's October 2011 opinion that the Veteran's arthritis is unrelated to her service, the clinical finding of a normal neck during the June 2000 retirement examination, the absence of any relevant complaints or diagnosis for so relatively long after service, and the absence of any competent medical nexus evidence suggesting a connection to service, the Board must find that the preponderance of the evidence of record weighs against a relationship between the Veteran's period of service and her current arthritis.  See 38 C.F.R. § 3.303 (2012); Shedden, 381 F.3d at 1166-67.  See also Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating the Board may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability); Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence that demonstrated continuity of symptomatology and had failed to account for the lengthy time period for which there was no clinical documentation of the claimed disorder).

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).


Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the Board regrets that service connection for her neck arthritis must be denied.  See 38 C.F.R. § 3.102 (2012); Gilbert, 1 Vet. App. at 55. 


ORDER

The claim of entitlement to service connection for arthritis of the neck is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


